Citation Nr: 1019197	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-24 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for asthma. 



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from June 27, 1975 to July 
24,1975

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In April 2007 and September 2009 the Board remanded the 
Veteran's claim to the RO for an additional development.  The 
requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that that Veteran's claim for service 
connection for hemorrhoids was also remanded in September 
2009.  However, the grant of service connection for that 
condition in a March 2010 rating decision is a complete grant 
of the benefit sought for that particular issue and therefore 
the matter is no longer before the Board.  As there has been 
no disagreement or appeal as to the downstream elements of 
effective date or compensation level, no such issue is in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

The Board also notes that a March 2010 letter from the 
Appeals Management Center (AMC) indicates the Veteran's 
representative was afforded the opportunity to submit a VA 
Form 646.  However, after 30 days with no response from the 
service organization, the claims file was returned to the 
Board.  Neither the Veteran nor his representative responded.  
Accordingly, the Board will adjudicate the remaining claim. 




FINDING OF FACT

The Veteran's asthma clearly preexisted his entry upon active 
military service, and did not undergo a clinically 
identifiable permanent increase in severity beyond natural 
progression during that service.  


CONCLUSION OF LAW

The Veteran's asthma was not incurred in or aggravated by 
active military service.  38 U.S.C.A.§§ 1110, 1153, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2003, 
April 2007, February 2008 and November 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
asthma.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

The provisions of 38 U.S.C.A. § 1111 provide that a veteran 
will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Thus, the applicable legal standard requires a determination 
as to whether clear and unmistakable evidence exists that 
both (1) the appellant's asthma pre-existed service and (2) 
whether such disorder was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003 (July 15, 
2003).  

The Veteran first claimed entitlement to service connection 
for asthma in July 2003.  A March 2004 rating decision denied 
entitlement to service connection for that condition, finding 
that it had preexisted service and that there was no evidence 
it had been aggravated as a result of service.  The Veteran 
submitted a Notice of Disagreement (NOD) in April 2004.  The 
RO issued a Statement of the Case (SOC) in June 2004 and a 
Substantive Appeal (VA Form 9) was issued in July 2004.  The 
Veteran's claim came before the Board in April 2007 and 
September 2009.  On both occasions the Board remanded the 
claim for further development.  The requested development has 
been completed and no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The relevant evidence of record includes service treatment 
records, VA treatment records, VA examination reports and 
statements from the Veteran.  On his entrance examination the 
Veteran checked "no" when asked whether he had asthma or 
not.  The Veteran entered service on June 27, 1975.  His 
service treatment records indicate that he complained of 
asthma on July 10, 1975, and gave a history of having had 
asthma since childhood.  The Veteran's lungs were clear at 
the time and there was no labored respiration observed.  The 
Veteran's respiratory rate was 20.  A note on those records 
indicates that the Veteran had requested a medical discharge.  
The medical provider then wrote on clinic records to "refer 
to TMC I/0 for further evaluation.  Pt is to bring in other 
records on asthma."  The Veteran returned to the dispensary 
on July 11, 1975, complaining of a recurring asthma problems.  
On physical examination the medical provider indicated "no 
wheezing... no abnormal findings."

Post-service VA treatment records reveal no treatment for 
asthma.  There was only one treatment record shown from July 
1994 indicating a request for drug rehab.  Treatment records 
obtained from the Texas Department of Criminal Justice do 
show treatment for asthma, but do not indicate when the 
Veteran's asthma began or whether it may have been aggravated 
by service.

The Veteran was afforded a VA examination in June 2009.  
During that examination the Veteran stated that he has had 
asthma all of his life and that it was diagnosed shortly 
after he got into service.  He indicated that this was why he 
was discharged from service after a period of less than two 
months.  The Veteran was currently on an Albuterol inhaler 5-
6 times a day, Combivent twice a day and Fluconazole 4 times 
a day for his breathing.  The Veteran stated that he had 
smoked one pack of cigarettes per day for his entire life and 
that he was currently smoking one cigar a day.  The examiner 
noted that the Veteran had 1/2 block exertional shortness of 
breath and a cough producing a moderate amount of green 
sputum.  No chest pain was noted.  Examination of the chest 
revealed diffuse inspiratory rhonchi and an expiratory high 
pitched wheeze.  There were diminished breath sounds about 
the left lower lobe and crackling rales about the superior 
basal segment on the left.  The examiner's impression was 
bronchial asthma dating to childhood with progressive 
respiratory symptoms due to continued smoking.  He indicated 
that the Veteran refused to cooperate with a pulmonary 
function test.  The examiner further stated that the 
Veteran's time in service had not aggravated his childhood 
asthma and that any aggravation over the years was related to 
cigarette smoking.

A second VA examination was provided in January 2010.  During 
that examination the examiner noted that in his service 
treatment records the Veteran reported having had asthma 
since childhood.  The Veteran stated that as a child his 
asthma was treated with inhalers and some steroids and that 
in service he was given an Albuterol inhaler and some 
steroids, but the examiner was unable to find any 
documentation of that treatment.  During the examination the 
Veteran also stated that he had a 38 year history of smoking 
one pack of cigarettes per day and that he started to smoke 
at age 16 and had just quit a year ago, in January 2009.  On 
physical examination the examiner stated that the Veteran's 
breathing was unlabored and that his lungs were clear.  
Normal breath sounds were heard and no rhonchi, rales, 
wheezes or rub were noted.  The examiner's diagnosis was 
asthma, bronchial, currently inactive but has attacks 
intermittent and is medicated with meds for PRN use.  The 
examiner stated that the Veteran's asthma, by documentation, 
pre-existed service and that there was no evidence noted from 
records reviewed that the severity of the asthma increased 
beyond its natural progression while in service.  The 
examiner's rationale was that all exams in dispensary in 
service revealed the Veteran's lungs to be clear without 
wheezing or any labored breathing observed.  He also stated 
that there were no admissions noted for asthma.  

After a review of all the medical evidence presented, the 
Board finds that there is clear and unmistakable evidence 
that asthma existed prior to service.  Furthermore, the Board 
finds that there is clear and unmistakable evidence that the 
Veteran's asthma was not aggravated by active service beyond 
that worsening due to the natural progression of the disease.  
The Veteran's service treatment records and the VA 
examination reports indicate that the Veteran has admitted on 
several occasions that he has experienced asthma since he was 
a child.  The reports submitted by the VA examiners, in 
particular the January 2010 report, indicate a full review of 
the Veteran's claims file, including all service and post-
service records.  The opinion is based on well-reasoned 
medical conclusions that are supported by the record.  Thus, 
the entirety of the probative medical evidence of record 
clearly shows that the Veteran's asthma existed prior to 
service and was not aggravated therein.  

By contrast, the only evidence indicating that the Veteran's 
asthma was aggravated by service consists of statements by 
the Veteran.  As a lay person the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise such as discerning whether service may have 
aggravated the Veteran's preexisting asthma.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even according 
the Veteran's statements some probative value, they are 
outweighed by those of medical professionals who had access 
to the claims file.  See also Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir. 2006).  

As the Board has determined that the disability existed prior 
to service and was not aggravated during service, there is no 
basis to consider service connection based upon direct 
incurrence.  Therefore, service connection for asthma is 
denied, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for asthma is denied. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


